DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021 has been entered.
 
Claims 1, 24, and 25 have been amended.  Claims 1, 3-7, and 22-26 are currently pending and under examination.
	
This application is a continuation of International Application No. PCT/JP2016/070816, filed on July 14, 2016, which claims priority to Japanese Application No. 2015-141181, filed on July 15, 2015.

Withdrawal of Rejections:

	The rejection of claims 1, 3-5, 7, and 22-24 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., is withdrawn.

New/Modified Rejections:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0134733, Published May 15, 2014 – Previously Presented).
With regard to claims 1, 3-5, 7, 22, and 24, Wu et al. teach culturing human induced pluripotent stem cells (hiPSCs) to induce differentiation of the hiPSCs into cells including cardiomyocytes (cardiocytes), where the derived cardiomyocytes can then be purified from surrounding cells (Abs.; Para. 57, Line 1-3, Line 17 to Right Col., Line 2; Para. 60, Line 1-3), which is dissociating the derived cardiomyocytes from the hiPSCs.  The hiPSCs can be cultured as a monolayer, or cultured on a matrix, to induce differentiation of the hiPSCs into cardiomyocytes (Para. 85).  
Applicant indicates that a mass of cells or an aggregate of cells which contain cardiocytes obtained by culture and induction is synonymous with a cell population (see Specification, Para. 39, Line 1-7).  There is no definition provided in the instant Specification that more specifically indicates what is to be included or excluded by the terms “mass of cells” or “aggregate of cells.”  As either of a cultured monolayer or a matrix culture of derived cardiomyocytes contain multiple see Wu et al., Para. 140), derived cells in either a monolayer, or matrix culture, are deemed to be a mass of cells or an aggregate of cells prior to dissociation.
The derived and isolated (dissociated) cardiomyocytes can then be cryopreserved by freezing the cells in a cryopreservation solution containing dimethyl sulfoxide (DMSO) (Para. 61), which is a cryoprotectant capable of permeation through the cell membrane.  The cardiomyocytes are preserved for future use, wherein the cells can be stored in liquid nitrogen, and thawed when ready for use (Para. 61, Line 1-3; Para. 61, p. 8, Line 9-18).  Cardiomyocytes are purified, including by filtration through a cell strainer, prior to cryopreservation (Para. 224, Line 10-15).
Wu et al. do not specifically teach that the cardiomyocytes dissociated and cryopreserved in the taught method are obtained by three-dimensional culture and induction by a method to form embryoids.  While Wu et al. primarily utilize culturing PSCs as a monolayer, Wu et al. further teach that the two basic methods for cardiac differentiation of PSCs currently in use include the formation of embryoid bodies by suspension culture (three-dimensional culture), and the culturing of PSCs as a monolayer (Para. 85).  As Wu et al. specifically teach that cardiomyocytes can be formed by three-dimensional culture and induction by a method to form embryoids, it would have been obvious to one of ordinary skill in the art to alternatively utilize this culture method in place of monolayer culturing.  The use of three-dimensional culture and formation of embryoids in the method of Wu et al. amounts to the simple substitution of one known method of forming cardiomyocytes for another, and would have been expected to predictably and successfully provide cardiomyocytes for cryopreservation as taught by Wu et al. 

With regard to claim 23, as noted, Wu et al. teach deriving cardiomyocytes from hiPSCs, where the derived cardiomyocytes can then be purified from surrounding cells (Abs.; Para. 57, Line 1-3, Line 17 to Right Col., Line 2; Para. 60, Line 1-3).  The surrounding cells include vascular endothelial cells prior to purification (Para. 58, Line 8-11), and thus the mass or aggregate of cells further comprises vascular endothelial cells.  
With regard to claims 25 and 26, Wu et al. teach culturing human induced pluripotent stem cells (hiPSCs) to induce differentiation of the hiPSCs into cells including cardiomyocytes (cardiocytes), where the derived cardiomyocytes can then be purified from surrounding cells (Abs.; Para. 57, Line 1-3, Line 17 to Right Col., Line 2; Para. 60, Line 1-3), which is dissociating the derived cardiomyocytes from the hiPSCs.  The hiPSCs can be cultured as a monolayer, or cultured on a matrix, to induce differentiation of the hiPSCs into cardiomyocytes (Para. 85).  
Applicant indicates that a mass of cells or an aggregate of cells which contain cardiocytes obtained by culture and induction is synonymous with a cell population (see Specification, Para. 39, Line 1-7).  There is no definition provided in the instant Specification that more specifically indicates what is to be included or excluded by the terms “mass of cells” or “aggregate of cells.”  As either of a cultured monolayer or a matrix culture of derived cardiomyocytes contain multiple cells, for example, a monolayer culture can contain up to 60 million cardiomyocytes derived see Wu et al., Para. 140), derived cells in either a monolayer, or matrix culture, are deemed to be a mass of cells or an aggregate of cells prior to dissociation.
The derived and isolated (dissociated) cardiomyocytes can then be cryopreserved by freezing the cells in a cryopreservation solution containing dimethyl sulfoxide (DMSO) (Para. 61), which is a cryoprotectant capable of permeation through the cell membrane.  The cardiomyocytes are preserved for future use, wherein the cells can be stored in liquid nitrogen, and thawed when ready for use (Para. 61, Line 1-3; Para. 61, p. 8, Line 9-18).  Cardiomyocytes are purified, including by filtration through a cell strainer, prior to cryopreservation (Para. 224, Line 10-15).
Wu et al additionally teach that detachment of pluripotent stem cells for passaging, which includes dissociating the cells, is commonly performed using the enzyme trypsin and/or other commercially available reagents, including TrypLE and EDTA (Para. 81).  As such, it would have been obvious to one of ordinary skill in the art to utilize trypsin and EDTA to dissociate the hiPSCs, as Wu et al. expressly teach that these components are commonly used for dissociation.  While it is not specifically taught that EDTA is present at 0.05%, it would have been routine for one of ordinary skill in the art to determine the appropriate concentration necessary for dissociation of the hiPSCs.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of EDTA, including to 0.05%, to result in dissociation of the hiPSCs as desired when practicing the taught method.

As Wu et al. render obvious the steps of the method as claimed, the claimed results that the ratio of undifferentiated cardiocytes to the number of total dissociated cells after freezing is reduced by 5% or more compared to the dissociated cells before freezing, and that the cell recovery rate after thawing is 50% or more when stored for one month, would naturally flow from performance of the method as rendered obvious by Wu et al.






Maintained Rejections:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claims 1 and 4 above, and further in view of Tosaya (US 2012/0128845, Published 2012 – Previously Presented).
The teachings of Wu et al. as applied to claims 1 and 4 have been set forth above.  Wu et al. do not teach that the cryoprotectant is specifically 1,2-propanediol, ethylene glycol, propylene glycol, or glycerin.
Tosaya teaches the cryopreservation of a biological specimen, where conventional cryoprotectants usable for cryopreservation include DMSO, 1,2-propanediol, ethylene glycol, propylene glycol, and glycerin (Para. 40).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wu et al. and Tosaya, because both teach the cryopreservation of a biological specimen using cryoprotectants including DMSO.  The use of conventional cryoprotectants that include 1,2-propanediol, ethylene glycol, propylene glycol, and glycerin for cryopreservation of a biological specimen is known in the art as taught by Tosaya.  The use of additional, known cryoprotectants, 
Therefore, it would have been obvious to one of ordinary skill in the art from the combined teachings of Wu et al. and Tosaya, to provide a cryoprotectant including 1,2-propanediol, ethylene glycol, propylene glycol, and glycerin (Claim 4, 6).  


Response to Arguments

	In view of Applicant’s amendments the anticipation rejection over Wu et al. has been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	
Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653